Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The terminal disclaimer filed 7/26/2021 traverses the double patenting rejection which is withdrawn. 

                                                      EXAMINER'S AMENDMENT

1. 	(Currently Amended) A glass-metal feedthrough, comprising:
	an external conductor comprising steel, having a coefficient of expansion ɑexternal, and having an opening formed therein;
	an internal conductor disposed in the opening, 
the internal conductor comprising steel and having a coefficient of expansion ɑinternal, 
the external conductor and the internal conductor being configured to not release nickel when in contact with a human or animal body or biological cells of a cell culture; and
	a glass material surrounding the internal conductor within the opening and having a coefficient of expansion ɑglass, 
the coefficient of expansion ɑexternal of the external conductor and the coefficient of expansion ɑinternal of the internal conductor both being greater than the coefficient of expansion ɑglass of the glass material, 
wherein the coefficient of expansion of the internal conductor ɑinternal is 1.7 times to 4 times greater than the coefficient of expansion of the glass material ɑglass, 
internal and the coefficient of expansion of the external conductor ɑexternal are such that a joint pressure of at least 30 MPa is generated on a portion of the internal conductor in contact with the glass material in a temperature range of 20º C to a glass transformation temperature of the glass material, 
wherein a difference between the coefficient of expansion of the external conductor ɑexternal and the coefficient of expansion of the glass material ɑglass is at least 2 ppm/K in the temperature range of 20º C to the glass transformation temperature of the glass material, 
wherein the external conductor and the internal conductor both comprise AISI 316L steel.

2. 	(Canceled)

3. 	(Canceled)

4. 	(Canceled)

5.  	(Canceled)

6. 	(Canceled) 

7. 	(Previously Presented) The glass-metal feedthrough of claim 1, wherein the coefficient of expansion of the external conductor ɑexternal is 1.1 times to 4 times greater than the coefficient of expansion of the glass material ɑglass.  



9. 	(Canceled)

10. 	(Currently Amended) A glass-metal feedthrough, comprising: 
	an external conductor having a coefficient of expansion ɑexternal, and having an opening formed therein;
	an internal conductor disposed in the opening, 
the internal conductor comprising AISI 316L steel and having a coefficient of expansion ɑinternal, 
the external conductor and the internal conductor being configured to not release nickel when in contact with a human or animal body or biological cells of a cell culture; and
	a glass material surrounding the internal conductor within the opening and having a coefficient of expansion ɑglass, 
the coefficient of expansion ɑexternal of the external conductor and the coefficient of expansion ɑinternal of the internal conductor both being greater than the coefficient of expansion ɑglass of the glass material, 
wherein the coefficient of expansion of the internal conductor ɑinternal is 1.7 times to 4 times greater than the coefficient of expansion of the glass material ɑglass, 
wherein the coefficient of expansion of the internal conductor ɑinternal and the coefficient of expansion of the external conductor ɑexternal are such that a joint pressure of at least 30 MPa is  in a temperature range of 20º C to a glass transformation temperature of the glass material, 
wherein a difference between the coefficient of expansion of the external conductor ɑexternal and the coefficient of expansion of the glass material ɑglass is at least 2 ppm/K in the temperature range of 20º C to the glass transformation temperature of the glass material, 
wherein the external conductor and the internal conductor both consist of AISI 316L steel. 

11.	(Canceled)

12. 	(Canceled)

13. 	(Canceled)

14. 	(Previously Presented) The glass-metal feedthrough of claim 10, wherein the coefficient of expansion of the external conductor ɑexternal is 1.1 times to 4 times greater than the coefficient of expansion of the glass material ɑglass.  

15. 	(Original) The glass-metal feedthrough of claim 10, wherein the glass material seals the internal conductor in the opening of the external conductor.	

16.	(Currently Amended) An element for insertion into or attachment to a human or animal body or biological cells of a cell culture, the element comprising:  

		an external conductor comprising steel, having a coefficient of expansion ɑexternal, and having an opening formed therein;
		an internal conductor disposed in the opening, 
the internal conductor comprising AISI 316L steel and having a coefficient of expansion ɑinternal, 
the external conductor and the internal conductor being configured to not release nickel when in contact with the human or animal body or the biological cells of the cell culture; and
		a glass material surrounding the internal conductor within the opening and having a coefficient of expansion ɑglass, 
the coefficient of expansion ɑexternal of the external conductor and the coefficient of expansion ɑinternal of the internal conductor both being greater than the coefficient of expansion ɑglass of the glass material, 
wherein the coefficient of expansion of the internal conductor ɑinternal is 1.7 times to 4 times greater than the coefficient of expansion of the glass material ɑglass, 
wherein the coefficient of expansion of the internal conductor ɑinternal and the coefficient of expansion of the external conductor ɑexternal are such that a joint pressure of at least 30 MPa is generated on a portion of the internal conductor in contact with the glass material in a temperature range of 20º C to a glass transformation temperature of the glass material, 
wherein a difference between the coefficient of expansion of the external conductor ɑexternal and the coefficient of expansion of the glass material ɑglass is at least 2 ppm/K in the temperature range of 20º C to the glass transformation temperature of the glass material, 
wherein the external conductor and the internal conductor both comprise AISI 316L steel. 

17.	(Canceled)

18.	(Original) The element of claim 16, wherein at least one of the external conductor or the internal conductor consists of AISI 316L steel.

19. 	(Canceled)

20. 	(Previously Presented) The element of claim 16, wherein the coefficient of expansion of the external conductor ɑexternal is 1.1 times to 4 times greater than the coefficient of expansion of the glass material ɑglass.  

21.	(Canceled)

Allowable Subject Matter
Claims 1, 7-8, 10, 14-16, 18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: Tziviskos does not disclose wherein the coefficient of expansion of the internal conductor ɑinternal and the coefficient of expansion of the external conductor ɑexternal are such that a joint pressure of at least 30 MPa is generated on a portion of the internal conductor in contact with the glass material in a temperature range of 20º C to a glass transformation temperature of the glass material, 
external and the coefficient of expansion of the glass material ɑglass is at least 2 ppm/K in the temperature range of 20º C to the glass transformation temperature of the glass material, 
wherein the external conductor and the internal conductor both comprise AISI 316L steel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/STANLEY TSO/Primary Examiner, Art Unit 2847